                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS


                                                                      )
 TRUSTEES OF THE INTERNATIONAL BROTHERHOOD                            )
 OF ELECTRICAL WORKERS LOCAL 223 PENSION FUND;                        )
 TRUSTEES OF THE INTERNATIONAL BROTHERHOOD                            )
 OF ELECTRICAL WORKERS LOCAL 223 DEFERRED                             )
 INCOME FUND; TRUSTEES OF THE NEW ENGLAND                             )
 ELECTRICAL WORKERS BENEFITS FUND; TRUSTEES                           )
 OF THE NATIONAL ELECTRICAL BENEFIT FUND;                             )
 TRUSTEES OF THE BROCKTON ELECTRICIANS JOINT                          )   C.A. No. 19-CV-10349-GAO
 APPRENTICESHIP AND TRAINING TRUST FUND;                              )
 TRUSTEES OF THE SOUTHEASTERN MASSACHUSETTS                           )
 ELECTRICAL LABOR MANAGEMENT FUND; TRUSTEES                           )
 OF THE LOCAL LABOR-MANAGEMENT COOPERATION                            )
 COMMITTEE; and DANIEL NAPPI, as he is Administrator,                 )
 ADMINISTRATIVE MAINTENANCE FUND,                                     )
            Plaintiffs,                                               )
                                                                      )
              v.                                                      )
                                                                      )
 CAVALLO-CAVALLO, INC. d/b/a BEAUMONT SOLAR                           )
 COMPANY,                                                             )
          Defendant,                                                  )
                                                                      )
               and                                                    )
                                                                      )
 BANK FIVE and SANTANDER BANK N.A.,                                   )
            Trustees.                                                 )
                                                                      )
                                                                      )


                                          JUDGMENT

       This matter, having come before the Court on the parties’ Joint Motion for Entry of

Judgment and Agreement for Judgment, and upon consideration of the motion, it is hereby

ORDERED, ADJUDGED AND DECREED that:

       Judgment shall enter in favor of the Plaintiffs, Trustees of the of the International

Brotherhood of Electrical Workers Local 223 Pension Fund, et al., and against Defendant
Cavallo-Cavallo, Inc. d/b/a Beaumont Solar Company in the amount of $208,646.77, with post-

judgment interest as provided by law.


       SO ORDERED.


                                                      /s/ George A. O'Toole, Jr.
                                                    ___________________________________
                                                    The Honorable George A. O’Toole
                                                    Justice of the United States District Court
         05/22/2019
Dated:______________________________



                                                              2.39
Note: The post-judgment interest rate effective this date is _____%.




                                               2
